Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Clifford Kraft  (Reg. No. 35,229) on 03/25/2022.

The application has been amended as follows: 
after “files” (claim 12, line 2) insert --  associated with the at least one subaccount  --.


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Independent Claim 1:
1.	A data storage system comprising:
a virtual server connected to a communications network, the virtual server configured to:

connect to a client device associated with the verified first user access information over the communications network;
transmit to the client device for display, information identifying first system functions of the virtual server;
transmit to the client device for display, information relating to one or more files associated with the particular user storage account; and
upload a first user-selected file selected from one or more files stored on the client device by accessing a particular system function of the system functions of the virtual server that initiates a transfer of the first user-selected file from the client device to the virtual server;
allow at least one subaccount to be associated with the particular user storage account:
verify second user access information for the at least one subaccount:
connect to a second client device associated with the verified second user access information;
transmit to the second client device for display, information relating to one or more files associated with the at least one subaccount.

Independent claim 6:
Claim 6.	A method for data storage method comprising:

connecting to a client device associated with the verified user access information over a communications network:
transmitting to the client device for display, information identifying a particular system function of the virtual server that initiates file transfer;
transmitting to the client device for display, information relating to one or more files associated with the particular user storage account; and
uploading a first user-selected file selected from one or more files stored on the client device by accessing the particular system function of the system function of the virtual server to initiate a transfer of the first user-selected file from the client device to the virtual server;
allowing at least one subaccount to be associated with the particular user storage account;
verifying second user access information for the at least one subaccount;
connecting to a second client device associated with the verified second user access information;
transmitting to the second client device for display, information relating to one or more files associated with the at least one subaccount.

Independent claim 10:

verifying user access information for a particular user storage account of one or more user storage accounts maintained by a virtual server:
connecting to a client device associated with the verified user access information over a communications network:
transmitting to the client device for display, information identifying system functions of the virtual server;
transmitting to the client device for display, information relating to one or more files associated with the particular user storage account; and
uploading a first user-selected file selected from the one or more files stored on the client device by accessing a particular system function of the system functions of the virtual server that initiates a transfer of the first user-selected file from the client device to the virtual server;
allowing at least one subaccount to be associated with the particular user storage account;
verifying second user access information for the at least one subaccount;
connecting to a second client device associated with the verified second user access information;
transmitting to the second client device for display, information relating to one or more files associated with the at least one subaccount.

.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH R COULTER whose telephone number is (571)272-3879.  The examiner can normally be reached on M-F, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on M-F, 8am-5pm.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 



/KENNETH R COULTER/Primary Examiner, Art Unit 2445                                                                                                                                                                                                        
/KRC/